ON REHEARING. OPINION OF THE COURT. PARKER, J. A motion for rehearing in this case has been granted and a rehearing had. Counsel on rehearing call attention to the fact that the district court held that under section 4385, Code 1915, “when the commissioners reported that the property is so circumstanced that it cannot be partitioned without manifest prejudice to the parties, the language of the statute seems to be mandatory as to the duty of the court to order the property sold. ’ ’ The district court thus held that it had no power to hear any evidence in any form contradicting the- report of the commissioners. It is urged by counsel for appellant that such a holding would authorize the taking of property without due process of law, and thus antagonize the constitutional guaranties. He therefore urges upon the court the necessity for a decision to that effect in this ease. We do not deem a decision of the question, however, as at all necessary in view of our construction of the statute as hereinafter stated. It is to be observed in this connection that the statute requires in every instance a report of the commissioners to the court. This report requires confirmation in every instance. This necessarily requires the court to exercise its judgment upon the correctness or incorrectness of the report. Jurisdiction, power, and duty on the part of the court are necessarily implied, from the circumstances, to hear and determine the merits of the report. If the court were to be absolutely bound by the report, as the district court seems to have held, then the question urged by counsel for appellant would arise. But we hold to the contrary, and an examination of the brief of counsel for appellee discloses that he does not contend that the court is not bound to hear exceptions to the report and evidence in support of said exceptions. He argues that affidavits are required.  [8] We are convinced, however, that this court was in error in holding that evidence in support of exceptions to the report must be tendered with the exceptions and in the form of affidavits. We have re-examined the cases in Illinois upon which the holding was founded, and find that they do not support the conclusions reached. These cases simply hold that evidence must be offered in support of the exceptions to the report of the commissioners, and do not hold, as we heretofore interpreted them, that this evidence must take the form of affidavits in every instance. That parol evidence, without restrictions as to the form in which it shall be presented, is admissible in support of exceptions to a report of commissioners, see Freeman Co. Ten. and Par. (2d Ed.) § 525; 30 Cyc. 265; Riggs v. Dickinson, 2 Scam. (Ill.) 439, 35 Am. Dec. 113; Simmons v. Foscue, 81 N. C. 86; Ransom v. High, 37 W. Va. 838, 17 S. E. 413, 38 Am. St. Rep. 67; Kenyon v. Kenyon (R. I.) 85 Atl. 936; Basford v. Cranford, 125 Md. 15, 93 Atl. 295. Many other cases might be cited. Whether the court in its discretion might not control the form of the evidence, and require either affidavits or oral testimony, we do not decide, as the same is not involved in this ease. For the reasons stated, the opinion heretofore rendered will be modified to the extent and in the particulars herein set out, and the cause will be reversed and remanded to the district court, with instructions to proceed in accordance herewith, and it is so ordered. Hanna, C. J. concurs.